     Case 1:19-cv-01197-NONE-HBK Document 28 Filed 12/29/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA MICHAEL GODFREY,                         Case No. 1:19-cv-01197-NONE-JDP
12                      Petitioner,                   ORDER GRANTING IN PART AND
                                                      DENYING IN PART PETITIONER’S
13           v.                                       MOTION TO WITHDRAW MOTION TO
                                                      AMEND, LIFT STAY OF DEADLINES AND
14    WARDEN PBSP,                                    TRANSFER MOTION TO THE NORTHERN
                                                      DISTRICT; ORDER CORRECTING TITLE;
15                      Respondent.                   AND ORDER GRANTING PETITIONER’S
                                                      (CONSTRUED) MOTION TO RULE
16
                                                      (Doc. Nos. 21, 22, 25)
17

18          Pending before the Court is Petitioner Joshua Michael Godfrey’s Motion to Withdraw

19   Motion to Amend Petition, Request to Lift Stay of Deadlines, and Request to Transfer Motion to

20   Amend to 20-cv-01381-NC filed March 30, 2020. (Doc. No. 21). Also pending is Petitioner’s

21   construed motion to rule filed August 14, 2020. (Doc. No. 25).

22          Petitioner is proceeding on his pro se petition for a writ of habeas corpus under 28 U.S.C.

23   § 2254 challenging the forfeiture of credits stemming from a disciplinary action. (See generally

24   Doc. No. 1). On February 14, 2020 Petitioner moved to amend his petition. (Doc. No. 17). On

25   March 18, 2020 the Court granted Petitioner leave to amend his petition. (Doc. No. 18). To date,

26   Petitioner has not filed an amended petition. Petitioner now moves to withdraw his motion to

27   amend from the instant case, lift the stay of deadlines, and “transfer” his motion to amend to his

28
                                                      1
     Case 1:19-cv-01197-NONE-HBK Document 28 Filed 12/29/20 Page 2 of 3


 1   case in the U.S. District Court for the Northern District of California.1 (See generally Doc. No.

 2   21). Petitioner also asks the Court to rule in this matter, claiming that he has duly responded to the

 3   Respondent’s Motion to Dismiss. (See generally Doc. No. 25).

 4            The Court will grant Petitioner’s motion to withdraw his motion to amend. Although the

 5   Court issued a stay of the deadlines set forth in the Scheduling Order (Doc. No. 12) until after

 6   review of the Petitioner’s amended petition (Doc. No. 18), Respondent filed a Motion to Dismiss

 7   in response to the Petition on March 27, 2020. (See Doc. No. 19). On April 8, 2020, Petitioner

 8   filed a response in opposition to the motion to dismiss, incorrectly labeled as a motion for summary

 9   judgment. (See Doc. No. 22). Respondent filed a reply (Doc. No. 23) and Petitioner filed a sur-

10   reply (Doc. No. 24). Thus, the Court finds the Motion to Dismiss ripe for review without further

11   briefing. Finally, a review of the court’s files reveals that Petitioner’s case in the Northern District

12   was dismissed and closed on June 30, 2020. See Godfrey, No. 5:20-cv-01381-BLF, Doc. Nos. 19,

13   20. Accordingly, the Court denies Petitioner’s motion to transfer his motion to amend to the

14   Northern District. As noted, because the Court deems Respondent’s Motion to Dismiss ripe for

15   review, the Court will grant Petitioner’s construed motion to rule. Nonetheless, Petitioner is

16   advised the Court endeavors to handle all matters before in an expeditious manner and a decision

17   will issue in due course as the Court’s schedule permits.

18            Accordingly:

19            1. Petitioner’s Motion to Withdraw Motion to Amend Petition, Request to Lift Stay of

20               Deadlines, and Request to Transfer Motion to Amend (Doc. No. 21) is GRANTED in

21               part and DENIED in part. Petitioner’s motion to withdraw his motion to amend is

22

23

24

25

26

27

28   1
         Godfrey v. Warden PVSP, No. 5:20-cv-01381-BLF (N.D. Cal. June 30, 2020).
                                                    2
     Case 1:19-cv-01197-NONE-HBK Document 28 Filed 12/29/20 Page 3 of 3


 1               GRANTED, his motion to lift the stay is GRANTED nunc pro tunc, and his motion

 2               to transfer his motion to amend to the Northern District is DENIED.

 3            2. The Clerk of Court shall correct the title of Doc. No. 22 to read “Petitioner’s

 4               Opposition to Respondent’s Motion to Dismiss” and terminate the incorrectly titled

 5               motion for summary judgment as a pending motion.

 6            3. Petitioner’s construed motion to rule (Doc. No. 25) is GRANTED to the limited extent

 7               the Court deems Respondent’s Motion to Dismiss ripe for review.

 8
     IT IS SO ORDERED.
 9

10
     Dated:      December 29, 2020
11                                                    HELENA M. BARCH-KUCHTA
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
